DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 06/14/2019.
Status of claims in the instant application:
Claims 1-15 are pending.
Information Disclosure Statement
Information Disclosure Statements (IDS) filed on 04/09/2020 have been considered, and a signed copies of the IDS forms have been attached to this office action.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
	Claim 1 recites: (a) a first security device storing a first private key, the first security device configured to … generate a first signature …; (b) a second security device storing a second private key independently generated from the first private key, the second security device configured to … generate a second signature …;
Claim 2 recites: (a) … first security device is additionally configured to …; (b) … second security device is additionally configured to …
	Claim 4 recites: (a) … the first security device is additionally configured to generate …
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
An investigation of the specification reveals the following:
“Para [0028]: The system includes two or more security devices each storing an independently generated private key that is associated with its own public key. The security devices may be any portable electronic device that is capable of (a) securely storing the independently generated private key, (b) receiving an input from a transmitting the signature to a computing device (e.g., a server, etc.) requesting the signature. In some examples, the security devices may be smartphones, smart watches, tablet computers, jewelry with embedded electronics (e.g., bracelets, rings, broaches, etc.), smart cards (e.g., a credit card, an identification card, etc.), and/or an electronic hanko, etc. In some examples, each security device is configured to physically receive an input (e.g., a biometric identifier such as a fingerprint, a password, etc.) from the signer independently from any other security device. In some examples, each security device communicates with computing device (e.g., via a wireless connection to the Internet, etc.). Alternatively, in some examples, one of the security devices acts as a primary device that communicates with the computing device (e.g., via a wireless connection to the Internet, etc.) while other security devices communicate with the primary device via a local area network (e.g., a wireless local area network, a Bluetooth.RTM. Low Energy connection, etc.) to communicate with the computing device.
Para [0031]: FIG. 2 illustrates a system that employs composite-key key asymmetric cryptography that uses multiple private keys that are independent of each other. FIG. 2 illustrates a Comp Key signing scheme using a first security device 202 and a second security device 204 (e.g., security devices 300 as shown in FIGS. 3 and 4 below).”
Examiner considers that the above description in the specification describes the terms first and second security devices as hardware elements performing the recited functions in the claims.
Examiner also considers the term “computing device” as recited in the claims is generally accepted as a hardware element that can execute software/program/algorithms. 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "a second security device storing a second private key independently generated from the first private key, the second security device configured to, in response to receiving the message, generate a second signature based on the message and the second private key …”
It’s not clear from the above claim language if the second key is generated from the first key or that the second key is independent from the first key. If the second key is generated from the first key it will not be independent from the first key. Therefore, the claim language is ambiguous and indefinite. Hence claim 1 is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Appropriate correction required.
**** Note: For examination purposes Examiner interprets that first and second private keys are independent of each other.
Claims 2 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 2 and 10 recite, “… authenticate the signer based on …” The term “the signer” lacks antecedent basis, as there is no earlier recitation of “a signer” in the claims. The lack of antecedent basis for the term noted make the claims ambiguous and indefinite, and hence rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Appropriate correction required.
	**** Note: For examination purposes Examiner interprets that the first recitation of “the signer” to read as “a signer”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	Claim 1 recites the limitations: “a first security device storing a first private key, the first security device configured to, in response to receiving a message, generate a first signature based on the message and the first private key; a second security device storing a second private key independently generated from the first private key, the second security device configured to, in response to receiving the message, generate a second signature based on the message and the second private key”
	The steps of generating the signature can be considered a mental step that can be performed using pencil and paper.
	Claim 2 recite the limitation: “the first security device is additionally configured to, before generating the first signature, authenticate the signer based on a first input to the first security device; and the second security device is additionally configured to, before generating the second signature, authenticate the signer based on a second input to the second security device”

	Per “2019 Patent Eligibility” guideline the above limitations fall the abstract idea category of “(c) Mental processes - concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”
	The remaining limitations of claim 1 are just sending/receiving data, and manipulation/generation of data. These steps claim 1 are considered as insignificant extra-solution activity to the judicial exception. The claims do not integrate the previously identified abstract idea into a practical application. Thus, the claims are rejected as an abstract idea.
	The remaining dependent claims 3-8 of claim 1 recite limitations that that are also considered as gathering/manipulating data, and hence they are also similarly rejected as claims 1 and 2.
Claims 9-15 also recite limitations similar to claim 1 and its dependent claims, hence they are also similarly rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: US 2014/0164765 A1 to Hernandez Encinas et al Hernandez”) in view of Pat US 7496759 B2 to Komano et al. (hereinafter “Komano”).
Regarding Claim 1. Hernandez discloses A system for generating a digital signature (Hernandez: Abstract, FIG. 5) comprising:
a [first] security device storing a first private key, the first security device configured to, in response to receiving a message, generate a first signature based on the message and the first private key (Hernandez, FIG. 3, FIG. 5, Para [0067, 0115-0116]: … generating, each of said signers, a partial signature of a document using their private keys … each one of the signers performs her particular signature for the digest of the message, m, and sends it, in a secure way, to T … );
a [second] security device storing a second private key independently generated from the first private key, the second security device configured to, in response to receiving the message, generate a second signature based on the message and the second private key (Hernandez, FIG. 3, FIG. 5, Para [0067, 0115-0116]: … generating, each of said signers, a partial signature of a document using their private keys … each one of the signers performs her particular signature for the digest of the message, m, and sends it, in a secure way, to T … ); and
a computing device [remote from the first security device and the second security device] (Hernandez, FIG. 3, FIG. 5, Para [0067, 0115-0116]: … each one of the signers performs her particular signature for the digest of the message, m, and sends it, in a secure way, to T (computing device), which is in charge of performing the multiple signature …), the computing device configured to:
Hernandez, FIG. 3, FIG. 5, Para [0116]: … each one of the signers performs her particular signature for the digest of the message, m, and sends it, in a secure way, to T …);
responsive to receiving the first signature and the second signature, generate a composite cryptographic signature based on the first signature and the second signature (Hernandez, FIG. 3, FIG. 5, Para [0001, 0067-0068, 0116]: … The present invention generally relates to a procedure for a multiple digital signature, based on the generation of a multiple signature from partial signatures … generating, each of said signers, a partial signature of a document using their private keys … generating a multiple signature from said partial signatures … In this protocol (see FIG. 3), each one of the signers performs her particular signature for the digest of the message, m, and sends it, in a secure way, to T, which is in charge of performing the multiple signature. To do so, firstly it has to verify the validity of all the signatures received and then add all of them  … Once all the signatures are verified, T calculates the multiple signature for the document m, (f, g), just by adding all the partial signatures …); and
append the composite cryptographic signature to a digital document (Hernandez, Para [0028]: …the invention provides a multisignature verification system adding new additional data to original data with a signature attached thereto and verifying the validity of the original data and the additional data …).
However Hernandez does not explicitly that “the first”, “the second” and the “remote computing device” are different entities, but Komano from same or similar field Komano, FIG. 8; Col. [7], Lines [22-27]: … FIG. 8 is a schematic diagram showing a constitution of a multisignature system according to a first embodiment of the present invention. In this multisignature system, N signature generation apparatuses Sg.sub.1 to Sg.sub.N and one signature verification apparatus V are connected to one another via a network …)”
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Komano into the teachings of Hernandez, because it discloses that “the computer of the present invention executes each processing of the embodiment on the basis of the program stored on the storage medium. The computer can be either a single apparatus such as a personal computer or a system formed by concatenating a plurality of apparatuses through a network (Komano, Col. [20], Lines [41-47])”, thus allowing a flexible system.
Regarding Claim 6. The combination of Hernandez-Komano discloses the system of claim 1, Hernandez further discloses, “wherein the computing device does not store a private key used to generate the composite cryptographic signature (Hernandez, FIG. 3, FIG, 5, Para [0116]: … In this protocol (see FIG. 3), each one of the signers performs her particular signature for the digest of the message, m, and sends it, in a secure way, to T, which is in charge of performing the multiple signature. To do so, firstly it has to verify the validity of all the signatures received and then add all of them …; Examiner’s Note: there is no storing of keys in the embodiments of FIG. 3 and/or FIG. 5).”
Regarding Claim 7. The combination of Hernandez-Komano discloses the system of claim 1, Komano discloses, “wherein the first security device and the second security device are communicatively coupled to the computing device (Komano, FIG. 8; Col. [7], Lines [22-27]: … FIG. 8 is a schematic diagram showing a constitution of a multisignature system according to a first embodiment of the present invention. In this multisignature system, N signature generation apparatuses Sg.sub.1 to Sg.sub.N and one signature verification apparatus V are connected to one another via a network …).”
The motivation to combine Komano remains same as in claim 1.
Regarding Claim 8. The combination of Hernandez-Komano discloses the system of claim 1, Komano discloses, “wherein the first security device is communicatively coupled to the computer device, and the second security device is communicatively coupled to the first security device (Komano, FIG. 8; Col. [7], Lines [22-27]: … FIG. 8 is a schematic diagram showing a constitution of a multisignature system according to a first embodiment of the present invention. In this multisignature system, N signature generation apparatuses Sg.sub.1 to Sg.sub.N and one signature verification apparatus V are connected to one another via a network …).”
The motivation to combine Komano remains same as in claim 1.
Regarding Claim 9. This is a method claim corresponding to the system of claim 1, hence similarly rejected as claim 1.
Regarding Claim 14. This is a method claim corresponding to the system of claim 6, hence similarly rejected as claim 6.
Regarding Claim 15. This is a method claim corresponding to the system of claim 7, hence similarly rejected as claim 7.
Claims 2-3 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: US 2014/0164765 A1 to Hernandez Encinas et al. (hereinafter “Hernandez”) in view of Pat US 7496759 B2 to Komano et al. (hereinafter “Komano”), as applied to claim 1 above, and further in view of Pub. No.: US 2002/0186838 A1 to Brandys (hereinafter “Brandys”)
Regarding Claim 2. The combination of Hernandez-Komano discloses the system of claim 1, however it does not explicitly teach, but Brandys from same or similar field of endeavor teaches, “wherein:
the first security device is additionally configured to, before generating the first signature, authenticate the signer based on a first input to the first security device (Brandys, FIG. 5, Para [0034, 0055]: … The biometrics interface 110 (FIG. 1) is used to receive biometric data. By way of example the biometrics interface 110 may provide a contact device or an optical device to perform a finger scan or image (first input), an iris scan or image, a retina scan or image or to determine the geometry of a hand or a face. The biometrics interface may also provide a microphone to perform a voice or speaker analysis and verification. The biometrics interface may also provide a keyboard to perform key stroke dynamic analysis or a contact to perform stroke or writing dynamic analysis and verification … if the biometric data 216 is identified (and the identity of the user is authenticated), the process proceeds to a state 512, wherein a message digest for the message is created. Otherwise, if the biometric data 216 is not identified, the process ends … From state 512, the process proceeds to a state 516 wherein the message digest is encrypted by the encryption module 208 on the card 100 using the private key 224. The result is an encrypted message digest that is the digital signature 234 for the message 230. This digital signature 234 is added to the message 230 …); and
the second security device is additionally configured to, before generating the second signature, authenticate the signer based on a second input to the second security device (Brandys, FIG. 5, Para [0034, 0055]: … The biometrics interface 110 (FIG. 1) is used to receive biometric data. By way of example the biometrics interface 110 may provide a contact device or an optical device to perform a finger scan or image, an iris scan or image, a retina scan or image or to determine the geometry of a hand or a face. The biometrics interface may also provide a microphone to perform a voice (second input) or speaker analysis and verification. The biometrics interface may also provide a keyboard to perform key stroke dynamic analysis or a contact to perform stroke or writing dynamic analysis and verification … if the biometric data 216 is identified (and the identity of the user is authenticated), the process proceeds to a state 512, wherein a message digest for the message is created. Otherwise, if the biometric data 216 is not identified, the process ends … From state 512, the process proceeds to a state 516 wherein the message digest is encrypted by the encryption module 208 on the card 100 using the private key 224. The result is an encrypted message digest that is the digital signature 234 for the message 230. This digital signature 234 is added to the message 230 …).”
Brandys into the combined teachings of Hernandez-Komano, because it discloses that “Incorporating the biometric data analyzer 200 into the smart card 100 is advantageous because it provides for an additional level of security. Any attempt to simulate the biometric data is extremely difficult because the details of the biometric data and the analysis algorithms are embedded into the smart card 100 and are unknown to a fraudulent user (Brandys, Para [0057])”.
Regarding Claim 3. The combination of Hernandez-Komano-Brandys discloses the system of claim 2, Brandys discloses, “wherein the first input is a different type of input than the second input (Brandys, FIG. 5, Para [0034, 0055]:  … the biometrics interface 110 may provide a contact device or an optical device to perform a finger scan or image (first input), an iris scan or image, a retina scan or image or to determine the geometry of a hand or a face … The biometrics interface may also provide a microphone to perform a voice (second input) or speaker analysis and verification …).”
The motivation to combine Brandys remains same as in claim 2.
Regarding Claim 10. This is a method claim corresponding to the system of claim 2, hence similarly rejected as claim 2.
Regarding Claim 11. This is a method claim corresponding to the system of claim 3, hence similarly rejected as claim 3.
Claims 4-5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: US 2014/0164765 A1 to Hernandez Encinas et al. (hereinafter Hernandez”) in view of Pat US 7496759 B2 to Komano et al. (hereinafter “Komano”), as applied to claim 1 above, and further in view of Pub. No.: US 2020/0044861 A1 to Buldas et al. (hereinafter “Buldas”)
Regarding Claim 4. The combination of Hernandez-Komano discloses the system of claim 1, however it does not explicitly teach, but Buldas from same or similar field of endeavor teaches, “wherein:
the first security device is additionally configured to generate the first private key and a first public key including a first public modulus (Buldas, Para [0036, 0009-0012, 0058-0061]: … the methods and techniques taught herein may be used in conjunction with any suitable asymmetric cryptosystem in which public keys and private keys are generated … The first private key and a public key may be a first key pair. The second private key and a public key may be a second key pair … The first private key may comprise a first private modulus and a first private exponent. The second private key may comprise a second private modulus and a second private exponent. The public key may comprise a public exponent … The first private modulus may be a product of prime numbers. The second private modulus may be a product of prime numbers. Each of the prime numbers may be coprime to the public exponent … The method may further comprise generating a composite public modulus from the first private modulus and the second private modulus …); and
the second security device is additionally configured to generate the second private key and a second public key including a second public modulus (Buldas, Para [0036, 0009-0012]: … the methods and techniques taught herein may be used in conjunction with any suitable asymmetric cryptosystem in which public keys and private keys are generated … The first private key and a public key may be a first key pair. The second private key and a public key may be a second key pair … The first private key may comprise a first private modulus and a first private exponent. The second private key may comprise a second private modulus and a second private exponent. The public key may comprise a public exponent … The first private modulus may be a product of prime numbers. The second private modulus may be a product of prime numbers. Each of the prime numbers may be coprime to the public exponent … The method may further comprise generating a composite public modulus …).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Buldas into the combined teachings of Hernandez-Komano, because it discloses that “the client device may verify that the composite signature S has indeed been created using the server's private key. The client device may then determine that the composite signature S did in fact originate with the server and not with an adversarial party. In order to perform this verification, the client device checks that S.sup.e.ident.m mod n (Buldas, Para [0062])”.
Regarding Claim 5. The combination of Hernandez-Komano-Buldas discloses the system of claim 4, Buldas discloses, “wherein the computing device is configured to generate the composite cryptographic signature further based on the first public modulus and the second public modulus (Buldas, Para [0036, 0009-0012, 0058-0061]: … the server calculates a public modulus n (so called because it can subsequently be made public). The modulus n is the product of n.sub.1 and n.sub.2 i.e. n=n.sub.1n.sub.2 …).”
The motivation to combine Buldas remains same as in claim 4.
Regarding Claim 12. This is a method claim corresponding to the system of claim 4, hence similarly rejected as claim 4.
Regarding Claim 13. This is a method claim corresponding to the system of claim 5, hence similarly rejected as claim 5.
Pertinent Prior Arts: The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
	US-PGPUB 20100174909 (ASHDOWN): Ashdown discloses a method for transmitting digital data to a recipient via a communications network includes providing digital data and digitally signing the digital data using N cryptographic keys. Each of the N cryptographic keys is associated with a same sender of the digital data, and N>1. The recipient receives the digital data and verifies the digital signature using N cryptographic keys associated with the N cryptographic keys used to sign the digital data. In dependence upon verifying the digital signature, the recipient accepts the digital data as being authentic.
	The invention relates generally to data security and more particularly to a method and system for data authentication using plural electronic keys.
	US-PAT 8578169 (Adams et al): Adams discloses a system and method of signing a message to be sent from a first communication device to a destination via a second communication device. The message includes a first portion on the first communication device and a second portion on the second communication device. The 
The embodiments relate to the field of secure messaging, and more specifically to the field of secure messaging on communication devices.
US-PGPUB 20030110383 (Garay et al.): Garay discloses methods and apparatus are disclosed for generation of secure and efficient digital signatures in an information processing system. The system includes one or more user devices, a signing aid or other intermediary device, and a verifier. A given user device has associated therewith key pairs (s, p) and (s', p') corresponding to respective first and second digital signature protocols. As part of a setup process, an agreement relating to the public keys p and p' is signed by both the user device and the intermediary device, and the resulting twice-signed agreement is stored by both the user device and the intermediary device. A first digital signature s1 is then generated on a message m or a hash h(m) thereof in the user device using the secret key s' and is sent to the verifier. The verifier in turn sends s1 to the intermediary, and the intermediary checks that s1 is a valid digital signature for the user device. If s1 is valid, the intermediary device generates a second digital signature s2 on m or h(m) using the secret key s, and s2 is returned to the verifier as a signature generated by the user device. The intermediary may be configured to wait a predetermined delay period between checking that s1 is a valid signature and generating s2, such that a user may contact the intermediary device 
The invention relates generally to cryptographic techniques which may be implemented in computer networks, wireless networks, communication devices or other types of information processing systems and devices, and more particularly to techniques for generating secure digital signatures in a computationally-efficient and theft-resistant manner within such systems and devices.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHABUB S AHMED whose telephone number is (571)272-0364.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 



/MAHABUB S AHMED/Examiner, Art Unit 2434

/NOURA ZOUBAIR/Primary Examiner, Art Unit 2434